ORDER OF SUSPENSION PENDING FINAL DETERMINATION
Comes now the hearing officer in this case and, pursuant to Admission and Discipline Rule 23, Section 14(g), recommends that the respondent, Thomas R. Dahlberg, be suspended from the practice of law pending final determination of this case.
And this Court, being duly advised, now finds that the respondent failed to appear at the scheduled hearing on the Commission's Motion for Suspension Pending Final Determination and failed to show cause why he should not be so suspended. Accordingly, this Court finds that, pursuant to Admission and Discipline Rule 23, Section 15, the Hearing Officer's recommendation should be accepted and approved, and the respondent should be suspended pending final determination.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Thomas R. Dahlberg is hereby suspended from the practice of law pending final determination of this case.
All Justices concur.